Citation Nr: 0514249	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-12 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the record reflects that the veteran 
has been advised on numerous occasions of the need to submit 
medical evidence demonstrating that his PTSD has increased in 
severity to warrant entitlement to an increased rating.

First, January 2002 correspondence from the regional office 
(RO) to the veteran advised the veteran that he should submit 
medical evidence of recent treatment for his PTSD, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Thereafter, the July 2002 rating decision and May 2003 
statement of the case provided the applicable rating criteria 
and noted that while the medical evidence showed that the 
veteran suffered from bouts of depression, anxiety, and 
delayed memory deficits, his symptoms did not otherwise 
support a higher rating for his PTSD.

Following additional VA examination in January 2005, a 
February 2005 supplemental statement of the case advised the 
veteran that the medical evidence continued to indicate that 
his PTSD did not warrant a rating in excess of 30 percent.

Although the January 2002 VCAA notice letter may not have 
specifically requested that the appellant provide any 
evidence in his possession that pertains to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  

Finally, since statements from the veteran imply his belief 
that his PTSD is consistent with a 50 percent rating and the 
Board has determined that the medical evidence supports a 
grant of that rating, any lack of notice and/or development 
under the VCAA cannot be considered prejudicial to the 
veteran, and remand for such notice and/or development would 
by an unnecessary use of VA time and resources.  

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter. 

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD in 
June 1995, evaluated as 30 percent disabling effective from 
April 1994, based in part on March 1995 VA examination.

The veteran than filed his claim for increased rating in 
October 2001, noting that he had been receiving private 
medical treatment for his PTSD since June 2000.

Private treatment records from November and December 2000 
indicate that in November 2000, the veteran had reportedly 
become severely depressed.  It was further noted that he had 
feelings of worthlessness without any suicidal thoughts, and 
also had difficulty sleeping and flashbacks about Vietnam.  

In December 2000, the veteran's depression seemed to be doing 
considerably better and it was noted that the veteran looked 
somewhat brighter.

February 2002 VA PTSD examination revealed that the veteran's 
complaints included nightmares, difficulties with sleep, 
depression, and occasional crying spells.  He also reported 
problems with getting along with others.  The nightmares 
included flashbacks of Vietnam.  He continued to work for the 
highway department, where he had been since 1968.  The 
veteran had one marriage which had lasted 34 years, and he 
attended church.  Mental status examination revealed that 
mood and affect were generally appropriate but there were 
some mild signs of anxiety when the veteran described a 
stressful episode in Vietnam.  Some problems were noted with 
a delayed recall task.  There were also some problems noted 
with the attention and calculation portion of the 
examination.  The veteran denied any homicidal or suicidal 
ideation.  The diagnostic impression was PTSD and the veteran 
was assigned a global assessment of functioning (GAF) scale 
score of 51 to 55.

VA treatment records for the period of March 2002 to April 
2003 reflect periodic assessments that included PTSD and 
depression.

A private treatment record from August 2002 notes that the 
veteran continued to remain depressed.  

VA treatment records from September 2004 reflect diagnoses 
that included PTSD/depression.

January 2005 VA PTSD examination revealed that the veteran's 
complaints included sleep difficulty, panic attacks, 
nightmares, flashbacks, poor concentration, increased startle 
response, hypervigilance, avoidance, adhedonia, and that he 
was less affectionate with his spouse.  Mental status 
examination revealed that the veteran's affect was slightly 
blunted and that there was marked delayed reaction time to 
the examiner's questions.  The veteran would sometimes stare 
into space and become momentarily preoccupied.  The veteran 
also admitted to some paranoid ideation in the form of people 
talking about him behind his back.  His attention and 
concentration were found to be generally poor and his 
intellect could not be estimated due to minimal verbal 
interaction.  The diagnosis was PTSD and the veteran was 
assigned a GAF between 65 and 68.

The examiner commented that the veteran reported an increase 
in crying spells and anxiety, and that this examination 
revealed very poor attention and concentration.


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for increased rating was filed after that date, 
the evaluation of the veteran's PTSD will be based on 
consideration of only the "new" criteria.

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While the more recent examiner has assigned a higher GAF 
score, the Board finds that the findings from the most recent 
examination are no better, and arguably worse, than the 
results of the February 2002 examination, which were found to 
equate to a GAF of 51 to 55.  More specifically, the veteran 
has consistently suffered from depression, sleep 
difficulties, attention and recall problems, problems getting 
along with others, adhedonia, and crying spells, and now the 
more recent examination revealed an increase in crying spells 
and anxiety, increased startle response, hypervigilance, 
avoidance, panic attacks, some paranoid ideation, slightly 
blunted affect, and generally poor attention and 
concentration, with the examiner noting at one point that the 
veteran would sometimes stare into space and become 
momentarily preoccupied.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 50 percent, 
giving the veteran the benefit of the doubt, the Board finds 
that the veteran's problems with attention/concentration, 
panic attacks, blunted affect and difficulty getting along 
with others is sufficiently consistent with the next higher 
rating criteria to warrant a 50 percent evaluation under the 
"new" criteria.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 
9411.  As the recent statements from the veteran indicates 
that a 50 percent rating may satisfy the veteran's appeal in 
this matter, further discussion as to entitlement to an even 
higher rating is not necessary.  

Clearly, however, the evidence does not constitute 
deficiencies in most areas or total social and industrial 
impairment for a higher rating under the applicable rating 
criteria.  Although the veteran has expressed a desire to 
isolate and does continually suffer from depression, the 
veteran has demonstrated few, if any, of the remaining 
criteria necessary for a 70 percent evaluation.

In addition, the veteran has apparently maintained at least 
some level of social and/or occupational interaction with the 
continuation of his position with the highway department 
since 1968 and his marriage of more than 34 years, and while 
he reported that he did not get along with others, he denied 
any temper or that he would fight with others.  

For a 100 percent rating, the "new" criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


